        Case 4:21-cv-02681 Document 1 Filed on 08/17/21 in TXSD Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

   JULIA DELAFUENTE                               §
        Plaintiff                                 §
                                                  §
   V.                                             §
                                                  §   Civil Action No. _________________
   FIESTA MART, LLC and FIESTA                    §
   MART, INC., Individually and d/b/a             §
   FIESTA MART, INC. #28                          §
        Defendant                                 §


                                    NOTICE OF REMOVAL

TO:     THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
        OF TEXAS

        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1332, Defendant

Fiesta Mart, LLC (“Fiesta Mart”) (incorrectly also sued as Fiesta Mart Inc., Individually and d/b/a

Fiesta Mart, Inc. #28), by and through its undersigned attorneys, gives notice of removal of the

above-captioned action from the 189TH Judicial District Court, Harris County, Texas, to the United

States District Court for the Southern District of Texas, Houston Division. In support of this Notice

of Removal (this “Notice”), Defendant Fiesta Mart, LLC further states that:

                                      I. INTRODUCTION
        1.     On or about July 7, 2021, Plaintiff JULIA DELAFUENTE commenced the above-

captioned action against Fiesta Mart, LLC through his filing of Plaintiff’s Original Petition (the

“Petition”) in the 189TH Judicial District Court, Harris County, Texas, captioned as Julia

Delafuente v. Fiesta Mart, LLC and Fiesta Mart, Inc., Individually and d/b/a Fiesta Mart, Inc.

#28, Cause No. 2021-40659. On or about July 19, 2021, Fiesta Mart, LLC was served with

Citation and a copy of the Petition. This lawsuit is a civil action within the meaning of the Acts

of Congress, relating to the removal of civil actions. See 28 U.S.C. §§ 1441, 1446.


NOTICE OF REMOVAL                                                                              Page 1
          Case 4:21-cv-02681 Document 1 Filed on 08/17/21 in TXSD Page 2 of 4




           2.       This Notice is filed timely, pursuant to 28 U.S.C. § 1446(b), because it is filed

within thirty (30) days of July 19, 2021, the date on which Fiesta Mart, LLC was served with a

copy of the Petition. No previous notice of removal has been filed or made with this Court for the

relief sought herein.

                                         II. BASIS FOR REMOVAL

           3.       Removal is proper under 28 U.S.C. § 1441. It is a civil action brought in state court

and the District Courts of the United States have original jurisdiction over this action under 28

U.S.C. § 1332, since the plaintiff and the defendant are diverse in citizenship. This action is

removable to this Court pursuant to the provisions of 28 U.S.C. §1441(b) because Plaintiff is a

citizen of the State of Texas. Defendant Fiesta Mart LLC (incorrectly also sued as Fiesta Mart Inc.,

Individually and d/b/a Fiesta Mart, Inc. #28) is the proper Defendant for the claims asserted in this

case. Although Defendant Fiesta Mart, LLC, is a limited liability company organized under the

laws of Texas, its sole member is Bodega Latina Corp., a Delaware corporation with its principal

place of business, or its “nerve center” in California. Defendant Fiesta Mart, LLC’s citizenship as

an LLC is determine by the citizenship of its members.1 A corporation, such as Bodega Latina

Corp., is deemed to be a “citizen” of the state where it maintains its principal place of business (its

“nerve center”) and the state of its incorporation.2 Therefore, Defendant is a citizen of the states

of Delaware and California, the principal place of business and the state of incorporation of Fiesta

Mart, LLC’s sole member, Bodega Latina Corp.

           4.       The amount in controversy in this action, exclusive of interest and costs, is over

Two Hundred Fifty Thousand and no/100 Dollars ($250,000.00). See Plaintiff’s Original Petition,

Paragraph IX.


1
    See e.g., Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).
2
    See §1332©(1); see also, Hertz Corp. v. Friend, 559 U.S. 77. 130 S.Ct. 1181, 1185-86 (2010).


NOTICE OF REMOVAL                                                                                  Page 2
       Case 4:21-cv-02681 Document 1 Filed on 08/17/21 in TXSD Page 3 of 4




       5.        The United States District Court for the Southern District of Texas, embraces Harris

County, the place where the state court action was filed, and is pending in the 189th Judicial District

Court, Harris County, Texas. This statement is not meant as a waiver of any argument that venue

is improper in the location in which the state court action was filed, but merely demonstrates the

propriety of removing the action to this federal judicial district.

       6.        All pleadings, process, orders, served upon Defendant in the state court action are

attached to this Notice as Exhibit “A” as required by 28 U.S.C. § 1446(a). No other motions are

pending before the state court.

       7.        Defendant will promptly file a copy of this Notice with the clerk of the state court

in which the action is pending.

                               III. REQUEST FOR JURY TRIAL

       8.        Defendant hereby demands a trial by jury in accordance with the provisions of FED.

R. CIV. P. 38.

       WHEREFORE, PREMISES CONSIDERED, Defendant Fiesta Mart, LLC, respectfully

requests that this action be immediately and entirely removed upon filing of this Notice of Removal

to the United States District Court for the Southern District of Texas, Houston Division, and for

such other and further relief to which they may show themselves to be justly entitled in equity or

law.

       Dated: August 17, 2021.




NOTICE OF REMOVAL                                                                                Page 3
      Case 4:21-cv-02681 Document 1 Filed on 08/17/21 in TXSD Page 4 of 4




                                                 Respectfully Submitted,

                                                 /s/ Jeff C. Wright

                                                 JEFF C. WRIGHT
                                                 SBN: 24008306
                                                 Southern Admission No. 732554
                                                 jwright@feesmith.com
                                                 FEE, SMITH, SHARP & VITULLO, L.L.P
                                                 Three Galleria Tower
                                                 13155 Noel Rd., Suite 1000
                                                 Dallas, TX 75240
                                                 (972) 934-9100
                                                 (972) 934-9200 - Fax

                                                 ATTORNEY FOR DEFENDANT

                                CERTIFICATE OF SERVICE

       This is to certify that on this the 17th day of August 2021, a true and correct copy of the
foregoing Notice of Removal was filed electronically and served on counsel of record:

David K. Mestemaker
Norman L. Straub
Jonathan B. Zumwalt
Mestemaker, Straub & Zumwalt
3100 Timmons Lane, Suite 455
Houston, TX 77027


                                                    /s/   JEFF C. WRIGHT
                                                    JEFF C. WRIGHT




NOTICE OF REMOVAL                                                                           Page 4
